DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2.	Claims 1-19 are pending and are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1-19, the limitation “the thick portions that are adjacent in a third direction different from the first and second directions” is indefinite.  According to the specification, the third direction is indicated by “T” on figure 6.  However, even if interpreted in light of the specification, the third direction is not different than the first and second directions.  The first and second directions follow the x and y axes respectively.  However, the only direction DIFFERENT from the respective x and y axis is the z-axis (this is even indicated in paragraph 32 of the present specification).  The direction T, even if limitations from the specification not claimed are read into the claims, includes BOTH the first direction and the second direction.  In layman’s terms, X corresponds with west and Y with north.  T, 
	Claims 2-19 are also rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayahsi et al., U.S. Publication No. 2017/0179363.
Regarding Claim 1, Hayashi teaches a thermoelectric device comprising:
A base material having a first surface and a second surface facing each other in a thickness direction (12a and 12b meet this limitation); 
Thermoelectric conversion elements disposed in a row in a first direction and a second direction that intersect each other in a plane on a first surface side of the base material (16, see figs. 1-6); 
Hot junction portions thermally connected to ends on hot junction sides of the thermoelectric conversion elements (as a thermoelectric element/device, each end can be considered a respective hot or cold junction); and 
.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied above, in view of Hong et al., U.S. Patent No. 2016/0149106.
	Regarding Claim 2, Hayashi teaches a thermoelectric device as described above.  Additionally, Hong teaches that the thick portions are provided for the purpose high thermal conductivity (see paragraph 43.  The examiner notes that the present specification also indicates that the thick portions are provided for high thermal conductivity).
	However, Hayashi teaches what is essentially a waveform with the thick and thin portions (see fig. 4B), thereby not providing “connecting portions connecting the thick portions adjacent in a third direction that have a thickness greater than the thin portions (in Hayashi, each thick portion is connected through the thin portions).
	Hong, like Hayashi, teaches a thermal conductive structure for thermoelectric devices.  In addition to a wavefore, Hong teaches that a honeycomb may be used (see paragraph 67).  In a 
	Therefore, it would be obvious to one of ordinary skill in the art to modify the thick portions of Hayashi by providing an alternate heat transfer structure, such as a honeycomb as taught by Hong, in order to optimize heat transfer across the thermoelectric device.  The examiner further notes that changes in shape are generally within the purview of one of ordinary skill in the art according to the MPEP.
	Regarding Claim 3, in a honeycomb, the connecting portions (i.e. the angular portions) of a honeycomb structure would necessarily extend in a diagonal direction.
	Regarding Claims 4-6, Hong teaches that any heat transfer structure can be provided.  In the honeycomb (or other potential structure), the open portions overlap depending on how the third direction is defined.
	Regarding Claims 7-12, in a honeycomb structure according to the combination, the open areas would necessarily be larger than the thick portions.
	Regarding Claims 13-19, it would be obvious to one of ordinary skill in the art to provide an octagonal structure, because Hong provides that any suitable heat transfer structure may be used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii, JP 2012-119451, like the present application, provides a thermoelectric heat transfer structure with alternating open portions with material in order to optimize heat transfer across the thermoelectric junctions.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721